Citation Nr: 0311004	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-47 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for right shoulder and 
bilateral knee disorders, claimed as secondary to service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
right shoulder and bilateral knee disorders claimed to be the 
result of Department of Veterans Affairs (VA) treatment in 
August 1992.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) by order of a United States Court 
of Appeals for Veterans Claims (Court) opinion dated March 8, 
2000, which vacated a January 1999 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a January 1996 rating decision by the 
Buffalo, New York, VA Regional Office (RO).  In December 
2000, the Board remanded the case to the RO for additional 
development.

In correspondence dated in September 2002 the veteran's 
representative raised a claim for entitlement to service 
connection for alcohol abuse.  This matter is referred to the 
RO for appropriate action.


REMAND

In September 2002, the Board undertook additional development 
on the issues listed above pursuant to 38 C.F.R. § 
19.9(a)(2).  The Board provided the appellant notice of the 
development as required by 38 C.F.R. § 20.903.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. § 
19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  

In light of these changes, the Board finds further action may 
not be taken as to the issues on appeal.  In accordance with 
the September 2002 development memorandum the Board obtained 
a report of a VA examination, which has not been considered 
by the RO, and the veteran has not waived such consideration.  

The Board also notes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should review the claims 
file to ensure that any notification 
and development action required by the 
VCAA of 2000 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

3.  The RO should review the claims in 
light of all additional evidence 
received since their supplemental 
statement of the case (SSOC) in April 
2002 was issued.  If the benefits 
requested on appeal are not granted to 
the appellant's satisfaction, the RO 
should issue an appropriate SSOC.  The 
veteran and his representative should 
have the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
meet due process considerations and to ensure compliance with 
Court and Federal Circuit precedent decisions cited above.  
No action is required of the appellant unless he is notified 
by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


